Douglas, J.,
dissenting. Section 16, Article I of the Ohio Constitution provides in relevant part:
“All courts shall be open, and every person, for an injury done him in his land, goods, person, or reputation, shall have remedy by due course of law, and shall have justice administered without denial or delay.” (Emphasis added.)
Section 16, Article I of the Ohio Constitution is clear and unambiguous. The courthouse doors are to be open to an individual who suffers an injury to his person. The individual has a right to a remedy for his injuries and to have justice administered without denial.
In the case at bar, Sedar suffered severe injuries to his person. However, Sedar was denied a remedy for his injuries because R.C. 2305.131, a statute of repose, effectively barred his pursuit of a remedy before his injuries even occurred.
The majority attempts to distinguish the present case from our recent analysis of Section 16, Article I in the context of the four-year repose statute for medical malpractice actions, R.C. 2305.11(B). In doing so, the majority states that the medical-repose statute takes away an existing actionable claim before the injured party discovered his claim and, therefore, denies a legal remedy to one who has suffered injury to his person, thereby violating Section 16, Article I. In contrast, says the majority, R.C. 2305.131 does not take away an existing cause of action from Sedar but, rather, prevents the cause of action from ever arising. Hence, reasons the majority, denial of a future legal remedy to one who has not yet suffered bodily injury does not violate Section 16, Article I when the injury actually occurs. I fail to see the distinction! This is circuitous reasoning at its best.
Section 16, Article I should not be read so as to discriminate between how a violation of its protections occurs. R.C. 2305.131 effectively closes the courthouse to Sedar and individuals like him in contravention of the express language of Section 16, Article I, thereby violating constitutionally protected rights. Therefore, in my judgment, R.C. 2305.131 is unconstitutional.
Accordingly, I dissent.
Sweeney, J., concurs in the foregoing dissenting opinion.